*328OPINION.
Ivins:
We are satisfied by evidence submitted by the taxpayers-,, and uncontroverted, that depreciation should be allowed the partnership for the fiscal year ended June 30, 1919, in the amount of $29,698.73.
The item of $22,000 was not a proper deduction for the fiscal year in question. At the end of that year it represented not an accrued liability but a reserve.
During the fiscal year in question claims existed only in contemplation, not in fact. They did not arise and so accrue until after the-close of the fiscal year. Appeal of Consolidated Asphalt Co., 1 B. T. A. 79; Appeal of Henry Reubel, 1 B. T. A. 676; Appeal of Uvalde Co., 1 B. T. A. 932; Appeal of William J. Ostheimer, 1 B. T. A. 18.